Citation Nr: 1025653	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-31 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
chronic skin disorder and, if so, whether service connection is 
warranted for the claimed disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1974 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an April 2010 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for a chronic skin 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	A June 1993 rating decision denied the Veteran's claim of 
entitlement to service connection for a chronic skin disorder, 
to include hives.  The Veteran was notified of his appellate 
rights, but did not file a notice of disagreement within one 
year of the rating decision.

2.	Evidence received since the June 1993 rating decision is not 
cumulative of the evidence of record at the time of the June 
1993 denial, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a chronic 
skin disorder and raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.





CONCLUSIONS OF LAW

1.	The June 1993 rating decision which denied the Veteran's claim 
of entitlement to service connection for hives due to 
allergies is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the June 1993 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for a chronic skin disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Without deciding whether VA's notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue of whether new and material 
evidence has been submitted to reopen the claim of entitlement to 
service connection for a skin disorder.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This is so because 
the Board is taking action favorable to the Veteran by finding 
that new and material evidence has been submitted, and is further 
remanding for additional development the Veteran's underlying 
claim of service connection for a chronic skin disorder.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  



Analysis

The RO initially denied the Veteran's claim of service connection 
for hives due to allergies in June 1993.  At that time, the RO 
considered the Veteran's service treatment records and the report 
of a May 1993 VA examination.  The RO determined that service 
connection for hives due to allergies was not warranted because 
the evidence did not indicate the Veteran suffered from such a 
disorder.  The Veteran was notified of this decision and of his 
procedural and appellate rights by letter in June 1993.  He did 
not complete an appeal of this decision.  Thus, it is final. 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 1993 RO decision includes VA 
treatment records, statements from the Veteran and the transcript 
of an April 2010 Board videoconference hearing.  Significantly, 
the Veteran testified at the Board hearing that he has been 
prescribed medication for his skin disorder since his period of 
active service.  Further, VA treatment records indicate the 
Veteran currently is prescribed hydroxozine for a condition 
manifested by symptoms of itching that predates his being in the 
VA system.  As noted above, the RO found no evidence of hives, or 
any chronic skin disorder, at the time his original claim was 
denied.

The Board concludes that the Veteran's testimony, in conjunction 
with the cited VA treatment records, is new and material with 
respect to the issue of service connection for a chronic skin 
disorder.  They were not previously of record at the time of the 
June 1993 rating decision.  They are not cumulative of prior 
records because they provide evidence of the Veteran being 
treated for a condition manifested by symptoms of itching.  
Previously, the record contained no such current evidence.  The 
evidence is therefore relevant and probative and raises a 
reasonable possibility of substantiating the claim.  This 
evidence, presumed credible, bears substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.  
Consequently, the Veteran's claim of entitlement to service 
connection for a chronic skin disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic skin disorder is 
reopened; to this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board has determined that new 
and material evidence has been submitted to reopen the claim of 
entitlement to service connection for a chronic skin disorder, 
claimed as hives due to allergies.

The Board notes that the Veteran has not been provided with a 
current VA examination for the instant claim.  VA has a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In the instant case, the Veteran testified at the April 2010 
Board hearing that he began to suffer from hives during service, 
and has been treated for the condition since.  Further, as 
discussed above, a VA treatment record indicates the Veteran has 
been prescribed medication to treat a disorder manifested by 
symptoms of itching since before he entered the VA system.  In 
light of this evidence, the Board is satisfied that the record 
requires VA to assist the Veteran by providing a VA examination 
and opinion with respect to this issue.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records and reports 
from the Little Rock VAMC generated since 
July 30, 2009.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

2.	Schedule the Veteran for a VA skin 
examination for the purpose of ascertaining 
the nature and etiology of any skin disorder 
manifested by symptoms of itching.  The 
claims file, including this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review was accomplished.  The 
examination should include a review of the 
Veteran's pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  All 
clinically indicated tests should be 
performed.  After reviewing the record and 
examining the Veteran, the examiner should 
address the following:

a.	Does the Veteran currently suffer from a 
chronic skin disorder?  The examiner is 
requested to comment on and identify if 
possible the condition for which the 
Veteran has been prescribed hydroxozine.  

b.	For each disability identified in (a) 
above, the examiner should specify the 
nature of the current disorder and answer 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the disorder is etiologically related 
to the Veteran's active service.

A detailed rationale should be provided 
for all opinions. If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety of 
the evidence.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


